             Case 1:20-cr-00100-NONE Document 14 Filed 07/22/20 Page 1 of 5

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH BARTON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00100-NONE

12                               Plaintiff,            PROTECTIVE ORDER BETWEEN THE
                                                       PARTIES REGARDING PROTECTED
13                         v.                          INFORMATION

14   ROGELIO BENAVIDES,

15                               Defendant.

16

17
                                                        ORDER
18
            For good cause shown, the attached stipulation entered into between counsel in this case on July
19

20 21, 2020, regarding treatment of Protected Information provided to the Defense is approved.

21
     IT IS SO ORDERED.
22

23 Dated:     July 21, 2020                                     /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


      [PROPOSED] PROTECTIVE ORDER                       1
30
         Case 1:20-cr-00100-NONE Document 14 Filed 07/22/20 Page 2 of 5

 1

 2

 3

 4

 5

 6

 7

 8
                                          ATTACHMENT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] PROTECTIVE ORDER          2
30
                Case 1:20-cr-00100-NONE Document 14 Filed 07/22/20 Page 3 of 5

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH BARTON
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:20-CR-00100-NONE

12                                   Plaintiff,             STIPULATION BETWEEN THE PARTIES
                                                            REGARDING PROTECTED INFORMATION
13                             v.

14   ROGELIO BENAVIDES,

15                                  Defendant.

16

17

18             WHEREAS, the discovery in this case contains a large amount of personal information including

19 but not limited to Social Security numbers, dates of birth, bank accounts, residential addresses and other

20 personal information (“Protected Information”); and

21             WHEREAS, the parties desire to avoid both the necessity of large scale redactions at this time
22 and the unauthorized disclosure or dissemination of this information to anyone not a party to the court

23 proceedings in this matter;

24
               The parties agree that entry of a stipulated protective order is appropriate for the immediate
25
     future.
26
27

28


      [PROPOSED] PROTECTIVE ORDER                           3
30
              Case 1:20-cr-00100-NONE Document 14 Filed 07/22/20 Page 4 of 5

 1          THEREFORE, defendant ROGELIO BENAVIDES, by and through his counsel of record

 2 (“Defense Counsel”), and plaintiff the UNITED STATES, by and through its counsel of record, hereby

 3 agree and stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of
 5
     Criminal Procedure, and its general supervisory authority.
 6
            2.      This Order pertains to all discovery provided to or made available to Defense Counsel as
 7
     part of discovery in this case (hereafter, collectively known as “the discovery”).
 8
            3.      By signing this Stipulation, Defense Counsel agrees not to share any documents that
 9
     contain Protected Information with anyone other than Defense Counsel and designated defense
10
     investigators and support staff. Defense Counsel may permit the defendant to view unredacted
11
     documents in the presence of his attorney, defense investigators, or support staff. The parties agree that
12
     Defense Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected
13
     Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,
14
     and support staff may provide the defendant with copies of documents from which Protected
15
     Information has been redacted. The Government acknowledges that Defense Counsel has indicated that
16
     these arrangements will very likely become unworkable after Defense Counsel’s initial review of the
17
     materials due to Mr. Benavides’ pretrial detention and limitations on reimbursement for CJA panel
18
     counsel and staff. The Government acknowledges and agrees that this stipulation is entered into only to
19
     expedite progress in this case including review of material the defense is entitled to pursuant to Federal
20
     Rule of Criminal Procedure 16. The Government acknowledges and agrees that this stipulation and any
21
     Order pursuant to this stipulation, do not preclude the Defense from demanding that the Government
22
     undertake any and all redaction the Government believes appropriate; do not preclude the Defense from
23
     requesting or litigating Mr. Benavides’ full and complete access to unredacted materials defense counsel
24
     deems appropriate; and that this Stipulation shall not be employed in any way by the Government to
25
     oppose Defense requests for Court authorization to provide Mr. Benavides with full access to discovery
26
     and to require the Government to undertake any and all redaction the Government believes appropriate.
27

28


      [PROPOSED] PROTECTIVE ORDER                         4
30
             Case 1:20-cr-00100-NONE Document 14 Filed 07/22/20 Page 5 of 5

 1          4.      The discovery and information therein may be used only in connection with the litigation

 2 of this case and for no other purpose.

 3          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

 4 ensure that it is not disclosed to third persons in violation of this agreement.

 5          6.      Defense Counsel shall be responsible for advising the defendant, as well as Defense

 6 Counsel’s employees, other members of the defense team, and defense witnesses, of the contents of this

 7 Stipulation and Order.

 8          7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 9 to withhold discovery from any new counsel unless and until authorized to do so by the Governemnt.

10

11          IT IS SO STIPULATED.

12

13 DATED: July 21, 2020

14

15                                                             /s/ Kevin Rooney
                                                          KEVIN ROONEY
16                                                        COUNSEL FOR ROGELIO BENAVIDES
17

18
                                                               /s/ Joseph Barton
19                                                        JOSEPH BARTON
                                                          COUNSEL FOR UNITED STATES
20

21

22

23

24

25

26
27

28


      [PROPOSED] PROTECTIVE ORDER                         5
30
